UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     No. 17-3778

                          ROQUE DE LA FUENTE, a/k/a Rocky,
                                                    Appellant

                                           v.

                PEDRO A. CORTES, in his official capacity as the Secretary
             of the Commonwealth of Pennsylvania; JONATHAN M. MARKS,
                  in his official capacity as Commissioner of the Bureau of
                           Commissions, Elections and Legislation

                             (M.D. Pa. No. 1-16-cv-01696)

Present: SHWARTZ, NYGAARD, and RENDELL, Circuit Judges

      1. Motion by Appellees Pedro A. Cortes and Jonathan M. Marks for Clarification
         and/or Amendment of Opinion filed August 7, 2018.


                                                      Respectfully,
                                                      Clerk/kr

_________________________________ORDER________________________________
The foregoing Motion by Appellees Pedro A. Cortes and Jonathan M. Marks to Clarify
or in the Alternative Amend Opinion dated August 7, 2018 is granted in the alternative.
An amended opinion will be filed simultaneously with this order.

                                                      By the Court,

                                                      s/ Marjorie O. Rendell
                                                      Circuit Judge

Dated: October 26, 2018

kr/cc: Howard G. Hopkirk, Esq.
       Paul A. Rossi, Esq.